Affirmed and Memorandum Opinion filed March 12, 2009







Affirmed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00366-CR
NO. 14-08-00367-CR
____________
 
RICHARD DEAN POWELL,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 338th District
Court
Harris County, Texas
Trial Court Cause Nos.
1077838 & 1089375
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of two counts of aggravated sexual assault.  In each case,
the trial court found the enhancement allegation true and on April 15, 2008,
sentenced appellant to confinement for life in the Institutional Division of
the Texas Department of Criminal Justice, the sentences to run concurrently.  See
Tex. Pen. Code ' 12.42(c)(2).  Appellant filed a notice of appeal in each
case.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal in each case is wholly frivolous and without
merit.  The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
In each
case, we have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, in each case we find no
reversible error in the record.  A discussion of the brief would add nothing to
the jurisprudence of the state.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827-28 (Tex. Crim. App. 2005)
Accordingly,
the judgment of the trial court is affirmed in each case.
 
PER CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce. 
Do Not Publish C Tex. R. App. P.
47.2(b).